Citation Nr: 1339405	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  10-42 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran, who is the appellant, had active service from May 1966 to December 1969.  He also had service in the Oregon National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Portland, Oregon.  

In March 2013, the Veteran appeared at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In conjunction with his claim, the Veteran was afforded a VA examination in September 2008.  Following the examination, the examiner rendered a diagnosis of conductive hearing loss right side and mixed hearing loss left side.  He indicated that the configuration and conductive component were inconsistent with the Veteran's concerns of acoustic trauma as a cause of his hearing loss.  The examiner noted that based upon the conductive involvement of the hearing loss, the Veteran's hearing loss was not caused by or a result of acoustic trauma in the military service.  He indicated that the Veteran should be referred for an otology consult to determine the cause of the conductive component of his hearing loss.  

Both the Veteran and his representative, at the time of the March 2013 hearing, indicated that he had not been afforded an additional VA examination to determine the etiology of his conductive hearing loss, as had been indicated in the September 2008 VA examination.  The Veteran also testified that the examiner did not examine his ears.  The Veteran further testified as to the noise exposure he incurred when performing his duties as a heavy equipment operator with the National Guard.  

A review of the September 2008 VA examination also reveals that there were no decibel level readings reported at the necessary Hertz levels in the actual examination report.  While the examiner indicated that the results were noted on the attached audiogram, the decibel level readings noted on the bar graph do not correspond with the other decibel level readings reported on the examination sheet.  Furthermore, it appears that on the bar graph the figures reported for the right ear are based upon unmasked levels while the figures for the left ear appear to be based upon masked levels, as evidenced by the symbols placed on bar graph by the examiner.  

In light of the above, the Veteran should be scheduled for an additional VA examination, to include an otology examination, to determine the nature and etiology of any current hearing loss, conductive and/or sensorineural, if present, and their relationship, if any, to his period of service, to include his period of active and/or Reserve service.  

It also does not appear that any attempts have been made to verify the Veteran's period of National Guard service, to include any periods of active duty for training (ACDUTRA) or inactive duty for training (INACDUTRA).  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the Veteran and request that he provide any records or documents verifying his dates and types of service (ACDUTRA or INACDUTRA) in the Oregon National Guard.

2.  The RO/AMC should contact the custodian(s) of any records that would verify the dates and type (ACDUTRA or INACDUTRA) of the Veteran's service in the Oregon National Guard.  The RO/AMC should attempt to verify all periods of service in the Oregon National Guard.  A list of the attempts made and the results should be documented and associated with the claims file.

3.  The Veteran should be scheduled for a VA examination, to include an otology examination, to determine the nature and etiology of any current bilateral hearing loss.  All indicated tests and studies should be performed and all findings, to include decibel level readings at the appropriate Hertz levels, should be reported in detail.  The claims folder and all other pertinent records should be made available to the examiner for review and the examiner should note such review in his/her report.  Following examination, the examiner is to identify the type of hearing loss, if found, that is present in each ear, to include whether it is sensorineural or conductive in nature.  For each type of hearing loss that is found, the examiner should indicate the etiology of the hearing loss and whether it is at least as likely as not (50 percent probability or greater) related to the Veteran's period of active service or to any period of ACDUTRA/INACDUTRA during the Veteran's Oregon National Guard service.  Complete detailed rationale is requested for each opinion that is rendered.  

4.  Thereafter, the RO/AMC should readjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case (SSOC) that addresses all relevant actions taken on the claim.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


